             Case 2:19-cv-00199-RBL Document 168 Filed 06/02/20 Page 1 of 4




 1                                                              The Honorable Ronald B. Leighton
 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT TACOMA
 7
      CHERYL KATER and SUZIE KELLY,                     No. 15-cv-00612-RBL
 8    individually and on behalf of all others
      similarly situated,                               STIPULATED MOTION AND
 9
                                                        PROPOSED ORDER STAYING CASE
10                             Plaintiffs,              PENDING FILING OF MOTION FOR
11                                                      PRELIMINARY APPROVAL OF CLASS
              v.
                                                        ACTION SETTLEMENT AGREEMENT
12
      CHURCHILL DOWNS INCORPORATED, a
13    Kentucky corporation, and BIG FISH
      GAMES, INC., a Washington corporation.            Noting Date: June 2, 2020
14

15                             Defendants.

16

17    MANASA THIMMEGOWDA, individually                  No. 19-cv-00199-RBL
      and on behalf of all others similarly situated,
18                                                      STIPULATED MOTION AND
                               Plaintiff,               PROPOSED ORDER STAYING CASE
19
                                                        PENDING FILING OF MOTION FOR
20            v.
                                                        PRELIMINARY APPROVAL OF CLASS
21    BIG FISH GAMES, INC., a Washington                ACTION SETTLEMENT AGREEMENT
      corporation; ARISTOCRAT
22
      TECHNOLOGIES INC., a Nevada
23    corporation; ARISTOCRAT LEISURE                   Noting Date: June 2, 2020
24    LIMITED, an Australian corporation; and
      CHURCHILL DOWNS INCORPORATED, a
25    Kentucky corporation,
26
                               Defendants.
27
                                                                 T OUSLEY B RAIN S TEPHENS PLLC
     Stipulated Motion and [Proposed] Order                          1700 Seventh Avenue, Suite 2200
     Case Nos. 15-CV-612, 19-CV-199 - i                               Seattle, Washington 98101‐4416
                                                                  Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:19-cv-00199-RBL Document 168 Filed 06/02/20 Page 2 of 4




 1                                 I. STIPULATED MOTION FOR STAY

 2           The Parties have reached a binding agreement in principle to settle these cases on a

 3   nationwide, class action basis. Among other provisions, the agreement provides for:

 4                   The establishment of a $155 million non-reversionary settlement fund;

 5                   A release of claims by settlement class members who do not timely exclude

 6                    themselves from the settlement; and

 7                   Prospective measures.

 8           In order to provide the Parties sufficient time to reduce their agreement to a complete

 9   class action settlement agreement, and to provide Plaintiffs sufficient time to prepare a motion

10   for preliminary approval, the Parties jointly seek a stay of these cases through July 23, 2020, by

11   which time the Parties anticipate that Plaintiff will have filed preliminary approval papers.

12           Consequently, pursuant to Local Civil Rule 10(g), the Parties respectfully request that the

13   Court grant this stipulation and enter the attached [Proposed] Order.

14           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

15           DATED this 2nd day of June, 2020.

16                                                 TOUSLEY BRAIN STEPHENS PLLC
17                                                 By: s/ Cecily C. Shiel
                                                   Cecily C. Shiel, WSBA #50061
18                                                 cshiel@tousley.com
                                                   1700 Seventh Avenue, Suite 2200
19                                                 Seattle, Washington 98101
                                                   Tel: 206.682.5600/Fax: 206.682.2992
20
                                                   EDELSON PC
21                                                 Rafey Balabanian (admitted pro hac vice)
                                                   rbalabanian@edelson.com
22                                                 Todd Logan (admitted pro hac vice)
                                                   tlogan@edelson.com
23                                                 Brandt Silver-Korn (admitted pro hac vice)
                                                   bsilverkorn@edelson.com
24                                                 123 Townsend Street, Ste. 100
                                                   San Francisco, California 94107
25                                                 Tel: 415.638.9660/Fax: 415.373.9435
                                                   Attorneys for Plaintiffs and the Putative Class
26

27
                                                                       T OUSLEY B RAIN S TEPHENS PLLC
      Stipulated Motion and [Proposed] Order                               1700 Seventh Avenue, Suite 2200
      Nos. 15-CV-612 AND 19-CV-199- 1                                       Seattle, Washington 98101‐4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
             Case 2:19-cv-00199-RBL Document 168 Filed 06/02/20 Page 3 of 4



                                              COVINGTON & BURLING LLP
 1

 2                                            By: s/ Emily Johnson Henn
                                              Emily Johnson Henn (pro hac vice)
 3                                            ehenn@cov.com
                                              Lindsey Barnhart (pro hac vice)
 4                                            lbarnhart@cov.com
                                              3000 El Camino Real
 5
                                              5 Palo Alto Square
 6                                            Palo Alto, CA 94306
                                              Tel: (650) 632-4700
 7                                            Attorneys for Defendants Aristocrat Technologies,
                                              Inc., Aristocrat Leisure Limited, and Big Fish
 8                                            Games, Inc.
 9
                                              ORRICK HERRINGTON & SUTCLIFFE LLP
10
                                              By: s/ Mark Parris
11                                            Mark Parris (Bar No. 13870)
                                              mparris@orrick.com
12                                            Paul F. Rugani (Bar No. 38664)
                                              prugani@orrick.com
13
                                              701 5th Avenue, Suite 5600
14                                            Seattle, WA 98104
                                              Tel: (206) 839-4320
15                                            Attorneys for Defendants Aristocrat Technologies,
                                              Inc., Aristocrat Leisure Limited, Big Fish Games,
16                                            Inc. and Churchill Downs Inc.
17

18

19

20

21

22

23

24

25

26

27
                                                                 T OUSLEY B RAIN S TEPHENS PLLC
     Stipulated Motion and [Proposed] Order                          1700 Seventh Avenue, Suite 2200
     Nos. 15-CV-612 AND 19-CV-199- 2                                  Seattle, Washington 98101‐4416
                                                                  Tel: 206.682.5600 • Fax: 206.682.2992
                Case 2:19-cv-00199-RBL Document 168 Filed 06/02/20 Page 4 of 4




 1                                             II. PROPOSED ORDER

 2            This case is STAYED for all purposes through July 23, 2020.

 3            IT IS SO ORDERED.
 4            DATED this ___________day of June, 2020.
 5

 6

 7                                                   Honorable Ronald B. Leighton
                                                     United States District Judge
 8

 9   4815-5158-4447, v. 1


10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                      T OUSLEY B RAIN S TEPHENS PLLC
      Stipulated Motion and [Proposed] Order                              1700 Seventh Avenue, Suite 2200
      Nos. 15-CV-612 AND 19-CV-199- 1                                      Seattle, Washington 98101‐4416
                                                                       Tel: 206.682.5600 • Fax: 206.682.2992
